Appeal by the defendant from an amended judgment of the County Court, Putnam County (Miller, J.), rendered May 9, 2002, revoking a sentence of probation previously imposed by the same court (Braatz, J.), upon her admission that she violated a condition thereof, and imposing a sentence of imprisonment upon her previous conviction of driving while intoxicated.
Ordered that the amended judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel is *673without merit (see People v Benevento, 91 NY2d 708 [1998]). In addition, the defendant’s admission to the violation of probation was knowingly, voluntarily, and intelligently made (see People v Harris, 61 NY2d 9 [1983]).
Since the defendant has completed the sentence imposed, the issue of whether that sentence was excessive has been rendered academic (see People v Waddy, 240 AD2d 521 [1997]). Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.